DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6-7, 10, 14, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10 and 15 are allowable because the prior art of record fails to teach or suggest alone or in combination “wherein the virtual ID is different from the slave address of the first slave unit and the second slave unit,” as required by independent claims 1, 10 and 15. The prior art of record teaches using virtual IDs in a serial bus environment (see Bond paragraphs [0056], [0077], [0112], [0118] and [0123]). However the prior art of record does not teach using a virtual ID for slave devices in a serial bus environment that is different than any of the physical (non-virtual) device addresses for the slaves as required by independent claims 1, 10 and 15.
	Claims 6-7, 14 and 16 depend upon claims 1, 10 or 15, either directly or indirectly, and are allowable for the same reasons indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181